Case 1:19-cr-20803-BB Document 33 Entered on FLSD Docket 03/07/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO. 19-20803-CR-BLOOM

 UNITED STATES OF AMERICA,
                Plaintiff

 v.

 SALMAN RASHID,
                   Defendant.
 _____________________________________/


              DEFENDANT’S MOTION TO RECONSIDER GOVERNMENT’S
               MOTION FOR SECOND PROTECTIVE ORDER LIMITING
                   DISCLOSURE OF DISCOVERY INFORMATION


         COMES NOW, Defendant SALMAN RASHID, by and through the undersigned counsel,
 hereby files this Defendant’s Motion to Reconsider Government’s Motion for Second Protective
 Order Limiting Disclosure of Discovery Information, and as grounds in support therein would state
 the following:
      1. Undersigned counsel was appointed to represent Defendant, taking over the matter from
         the Federal Public Defender’s Office on January 29, 2021.
      2. Defendant attempted to take possession of discovery in the possession of the FPD’s office,
         but due to the entry of the First Protective Order in this matter [D.E. 15], was directed to
         the U.S. Attorney’s Office for the transfer.
      3. AUSA Michael Thakur and counsel for Mr. Rashid have been in communication, with
         partial discovery having already been provided to counsel, prior to the filing of the instant
         motion.
      4. However, additional discovery subject to the Government’s Second Motion for Protective
         Order [D.E. 30] has yet to be provided.
      5. The Government’s Second Motion for Protective Order [D.E. 30] was filed on Friday,
         February 19, 2021. The CM/ECF notice provided to undersigned counsel via email on
         February 19, 2021 at 4:19pm informed of a March 5 deadline for any responses to be filed.
Case 1:19-cr-20803-BB Document 33 Entered on FLSD Docket 03/07/2021 Page 2 of 2




        (Exhibit A). Undersigned counsel had intended, as told to the Government and included in
        their Motion, to object to the entry of the Protective Order and intended to file a response.
    6. The following Monday, February 22, 2021, this Court signed the Government’s proposed
        order, granting their Motion [D.E. 31] without providing Defendant an opportunity to
        respond.
    7. Defendant filed his response on Friday, February 26, 2021 [D.E. 32], but was later advised
        to file this Motion for Reconsideration as the Court had already entered the Order.
    8. Defendant wishes to be heard on Government’s Motion for Protective Order at the Court’s
        convenience.
    9. Undersigned counsel has conferred with the Government on this matter.


        WHEREFORE, Defendant SALMAN RASHID prays this Honorable Court reconsider the
    prior entry of Government’s Second Motion for Protective Order, and allow an opportunity for
    Defendant to be heard on the matter.


                                 CERTIFICATE OF SERVICE
        I HEREBY CERTIFY that the foregoing was served upon all parties using the CM/ECF
 case filing portal on the 7th day of March, 2021.
